     Case 2:18-cv-01645-JCM-CWH Document 48 Filed 02/11/19 Page 1 of 2




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    X2O MEDIA, INC.,                                      Case No. 2:18-cv-01645-JCM-CWH
 7                            Plaintiff,
                                                            ORDER
 8            v.
 9    XENTIANT TECHNOLOGIES, et al.,
10                            Defendants.
11

12            Presently before the court is the parties’ proposed discovery plan and scheduling order

13   (ECF No. 47), filed on February 5, 2019.

14            The court has broad discretion in controlling discovery. See Little v. Seattle, 863 F.2d

15   681, 685 (9th Cir. 1988). Rule 26(b)(1) of the Federal Rules of Civil Procedure permits discovery

16   of any
              nonprivileged matter that is relevant to any party's claim or defense and
17            proportional to the needs of the case, considering the importance of the issues at
18            stake in the action, the amount in controversy, the parties' relative access to
              relevant information, the parties' resources, the importance of the discovery in
19            resolving the issues, and whether the burden or expense of the proposed discovery
              outweighs its likely benefit.
20

21   Fed. R. Civ. P. 26(b)(1). Additionally, under Rule 26(b), the court has the authority to limit the

22   scope of discovery. See id.

23            Here, the parties disagree on whether discovery should be stayed pending the resolution of

24   defendants’ motions to dismiss (ECF Nos. 33, 38). Plaintiff’s proposal requests 240 days to

25   conduct discovery, and the proposal states the required dates under Local Rule 26-1. While

26   defendants agree that discovery should proceed over a period of 240 days, they contend that the

27   discovery period should commence after the court’s resolution of the pending motions to dismiss.

28
     Case 2:18-cv-01645-JCM-CWH Document 48 Filed 02/11/19 Page 2 of 2




 1          Having reviewed the parties’ arguments, the court will grant plaintiff’s proposed

 2   discovery plan. Defendants have not provided the court with points and authorities on the issue

 3   of staying discovery. Therefore, the court is unable to make the necessary findings to determine

 4   whether a stay of discovery is warranted in this case.

 5          IT IS THEREFORE ORDERED that discovery shall proceed according to the following

 6   schedule:

 7                  Discovery cutoff                                    September 26, 2019

 8                  Motions to amend pleadings and add parties          June 28, 2019

 9                  Expert designations                                 July 26, 2019

10                  Rebuttal expert designations                        August 26, 2019

11                  Interim status report                               July 26, 2019

12                  Dispositive motions                                 October 25, 2019

13                  Pretrial Order                                      November 25, 2019

14

15          DATED: February 11, 2019

16

17                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
